          Case 18-26355        Doc 78      Filed 06/12/19 Entered 06/12/19 10:35:25               Desc Main
                                             Document     Page 1 of 2

  This order is SIGNED.


   Dated: June 12, 2019
                                                          R. KIMBALL MOSIER
                                                         U.S. Bankruptcy Judge


 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org


              UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                    CASE NO: 18-26355
NOELLE C. LEGENDRE
                                                          Chapter 13

                        Debtor                            Hon. R. KIMBALL MOSIER


                ORDER OF DISMISSAL PURSUANT TO TRUSTEE'S DECLARATION
               OF NON-COMPLIANCE WITH ORDER CONTINUING CONFIRMATION
                HEARING FOLLOWING CONTESTED CONFIRMATION HEARING

       Based upon the Trustee's Declaration of Non-Compliance and it appearing that the Debtor has failed to
comply with a previous Order of this Court, which Order contained an automatic default provision, and the Court
being fully advised in the premises:

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED THAT
        1. The Debtor’s case is hereby dismissed without prejudice.

        2. Of the funds being held in this case, the Trustee shall pay, to the extent funds are available, the following
claims in the following priority: (1) an allowed expense fee to the Trustee; (2) adequate protection payments stipulated
to by the parties or ordered by the Court; (3) allowed administrative expenses under 11 U.S.C. § 503(b), including an
award of attorney’s fees and costs to the Debtor's counsel in the total amount of $2,000.00, less any retainer on the
          Case 18-26355         Doc 78      Filed 06/12/19 Entered 06/12/19 10:35:25                 Desc Main
                                              Document     Page 2 of 2




Bankruptcy Rule 2016 statement; and (4) with the balance of such funds to be returned to the Debtor pursuant to 11
U.S.C. § 1326(a)(2) by a check made payable to the Debtor and mailed to the Debtor's most current address on file
with the Bankruptcy Court.
                                                  END OF DOCUMENT


                                              CERTIFICATE OF MAILING
      The undersigned hereby certifies that true and correct copy of the foregoing Order of Dismissal was served upon
 all persons entitled to receive notice in this case via ECF notification or by U.S. Mail to the following parties on June
 11, 2019:
 NOELLE C. LEGENDRE, 13054 SOUTH PADSTOW LANE ,HERRIMAN, UT 84096

 SARAH L MATHEWS, ECF Notification

                                                             /s/ Jennifer Lundgreen

                                DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing Order shall be to all parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below are registered CM/ECF users


LON A. JENKINS, CHAPTER 13 TRUSTEE - ECF Notification

SARAH L MATHEWS, ECF Notification
By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF System, the following parties
should be served notice pursunat to FRCP 5(b):

NOELLE C. LEGENDRE, 13054 SOUTH PADSTOW LANE ,HERRIMAN, UT 84096

Creditor Mailing Matrix
